Order Withdrawn and Order filed May 29, 2012.




                                          In The

                     Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-12-00396-CV
                                   ____________

       IN THE INTEREST OF C.A.C, S.Y.C., K.G.C., and M.E.C., Children


                      On Appeal from the 313th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2009-05044J


                                         ORDER

      This appeal was abated on May 22, 2012, because the reporter's record had not
been filed. The record has been filed. Accordingly, our order of May 22, 2012, is
withdrawn and the appeal reinstated.

                                       PER CURIAM